957 So. 2d 151 (2007)
STATE OF LOUISIANA DEPARTMENT OF SOCIAL SERVICES, OFFICE OF FAMILY SUPPORT, Support Enforcement Services in the Interest of the Minor Child A.M.V.
v.
W.R.M. and H.C.V.
No. 2006-CC-2746.
Supreme Court of Louisiana.
May 18, 2007.
In re State of Louisiana et al.; Social Services, Dept. of; Family Support Enforcement Services, Office of;  Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson Davis, 31st Judicial District Court Div. 0, No. C-745-04; *152 to the Court of Appeal, Third Circuit, No. CW 06-00980.
Denied. Result is correct.